ICJ_092_GabcikovoNagymaros_HUN_SVK_1997-09-25_JUD_01_ME_12_EN.txt. 232

DISSENTING OPINION OF JUDGE SKUBISZEWSKI

1. While agreeing with the Court in all its other holdings, I am unable
to concur in the broad finding that Czechoslovakia was not entitled to
put Variant C into operation from October 1992 (Judgment, para. 155,
point 1C). The finding is too general. In my view the Court should have
distinguished between, on the one hand, Czechoslovakia’s right to take
steps to execute and operate certain works on its territory and, on the
other, its responsibility towards Hungary resulting from the diversion of
most of the waters of the Danube into Czechoslovak territory, especially
in the period preceding the conclusion of the 1995 Agreement (Judgment,
para. 25).

I

2. In proposing to Czechoslovakia the revision of the Treaty, Hun-
gary, for some time, did not exclude the possibility of an arrangement
that would maintain, in one form or another, the System of Locks
(Article | of the Treaty). But the subsequent abandonment of the works
was a clear indication of where Hungary was heading. Even when it first
proposed a postponement of the works it was aiming at abolishing the
Project. That was the heart of the matter. On 22 May 1990, the Prime
Minister of the newly democratic Hungary put it in a nutshell by describ-
ing the whole Project as “a mistake” (Memorial of Hungary, Vol. 1,
p. 64, para. 3.110). Hungary wanted to extricate itself from that “mis-
take”. This is the basic fact of the case. The mass of scientific and tech-
nological information that has been submitted to the Court and the maze
of legal argumentation should not cause that basic fact to be lost: it was
Hungary, and Hungary alone, which, from a certain moment on, fol-
lowed a policy of freeing itself from the bonds of the Treaty. Czechoslo-
vakia, on its part, insisted on the implementation of the Treaty, though it
was ready to adopt a flexible attitude with regard to some aspects of the
operation of the System of Locks, for example with regard to the limita-
tion or exclusion of the peak power operation mode or the objectively
verified environmental needs.

3. This difference in the stance and the actions of the two Parties with
regard to the Treaty should not be blurred. To simply say that, in fact,
the two contracting States (and not only one of them, i.e., Hungary) con-
formed to rules other than those laid down by the Treaty does not cor-

229
233 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. SKUBISZEWSKI)

respond to legal reality. In particular, chronology cannot be dismissed as
irrelevant. Hungarian doubts and reservations about and, finally, Hun-
gary’s withdrawal from the Project have not only preceded Variant C,
but constituted its cause. Without an earlier suspension and abandon-
ment of the works by Hungary there would have been no Variant C. Nor
can it be said that Variant C excluded Hungary from the Project. The
fact is that Hungary excluded itself, having lost all interest in the main-
tenance of the Project. Also, Czechoslovakia and subsequently Slovakia
were prepared to co-operate with Hungary in respect of Variant C which
they regarded as a provisional solution.

4. The documentation submitted in these proceedings does not sup-
port the view that the two States actually displayed the same intention of
withdrawing from the Treaty. Prior to and also after the Hungarian dec-
laration of termination, Czechoslovakia did not express any such inten-
tion. Variant C maintained some important aims of the joint investment:
production of energy, flood prevention, and improvement of navigation.
Where it deviated from the Project, it did not put any definitive bar to a
return to the original concept of the Treaty. There was no tacit consent to
the extinction of the Treaty on the part of Czechoslovakia. That country
no longer exists, but Slovakia (as its successor) still postulates the imple-
mentation of the Treaty (Judgment, para. 14).

5. When Czechoslovakia and Hungary were negotiating and conclud-
ing their Treaty, they knew very well what they were doing. They made a
conscious choice. A joint investment of such proportions inevitably entails
some changes in the territories of the countries involved, including an
impact on the environment. In particular, the two States were facing the
dichotomy of socio-economic development and preservation of nature.
Articles 15, 19 and 20 show that the two States paid attention to environ-
mental risks and were willing to meet them. In the 1970s, when the
Treaty was being negotiated, the state of knowledge was sufficient to per-
mit the two partners to assess the impact their Project would have on the
various areas of life, one of them being the environment. The number of
studies was impressive indeed. The progress of science and knowledge is
constant; thus, with regard to such a project, that progress becomes a
reason for adaptation and, consequently, for entering into negotiations,
no matter how long and difficult.

6. By its unilateral rejection of the Project, Hungary has precluded
itself from asserting that the utilization of the hydraulic force of the Dan-
ube was dependent on the condition of a prior agreement between it and
Czechoslovakia (and subsequently Slovakia). For this is what the Treaty
was and is about: mutual regulation of the national competence of each
riparian State, in particular, to use the hydraulic force of the river.
Mutual rights and obligations have been created under the Treaty, but

230
234 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. SKUBISZEWSKI)

during the period 1989 to 1992 Hungary progressively repudiated them.
It thus created an estoppel situation for itself.

II

7. The withdrawal of Hungary from the Project left Czechoslovakia
with the possibility of doing on its territory what it was allowed to do by
general law. In the circumstances of the dispute submitted to the Court
action based on general law does not derogate from the binding force of
the Treaty. The shift onto the plane of general law results from the Hun-
garian rejection of the Project. There was, actually, no “single and indi-
visible operational system of works” (Art. 1, para. 1, of the 1977 Treaty)
in which first Czechoslovakia and subsequently Slovakia could partici-
pate. The conduct of Hungary led to a factual situation which, as long as
it lasted, prevented the implementation of binding agreements. A full
application of the Treaty required bilateral action. Thus, for the time
being, the treaty relationship of the two States found itself in a state of
abeyance or inactivity. As the objectives of the Treaty did not disappear,
a temporary solution would be based on general law and equity, until
there was a return to the bilateral enforcement of the Treaty. That is the
essence of the concept of the Czechoslovak “provisional solution”, main-
tained by Slovakia.

8. In the present case one should draw a distinction between, on the
one hand, the “provisional solution” which, as a whole, is lawful, espe-
cially under the existing circumstances (i.e., the advanced stage of com-
pletion of the works on Czechoslovak territory at the beginning of the
1990s), and, on the other, one element of the implementation of that
solution that calls for redress and remedy; that element is the sharing of
the waters of the Danube. It is not enough to dismiss the Slovak argu-
ments (that is, the principle of approximate application; the duty to miti-
gate damages; and, as a possibility, the plea of countermeasures, Judg-
ment, paras. 75-87). The situation is more complex. A legal evaluation of
Variant C cannot be limited to the Treaty alone. As a result of Hungar-
ian action, the implementation of the Treaty became paralysed. Czecho-
slovakia responded by putting into effect its “provisional solution”. In
the proceedings before the Court Slovakia’s emphasis was on what
I would term as the Treaty approach. But Slovakia has also referred,
though in a somewhat subsidiary manner, to general law. Under that
law, as applied by the Court, Slovakia bears responsibility for withhold-
ing from Hungary that part of the Danube’s waters to which the latter
was entitled. By saying that Hungary did not forfeit “its basic right to an
equitable and reasonable sharing of the resources of an international
watercourse” the Court applies general law (Judgment, para. 78). The
Court likewise applies general law (cf. para. 85) when, in particular, it
refers to the concept of the “community of interest in a navigable river”,
as explained by the Permanent Court in the case relating to the Territo-

231
235 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. SK UBISZEWSK1)

rial Jurisdiction of the International Commission of the River Oder,
(Judgment No. 16, 1929, P.C.I.J., Series A, No. 23, p. 27). The canon of
an equitable and reasonable utilization figures prominently in the recent
United Nations Convention on the Law of the Non-Navigational Uses of
International Watercourses, especially in its general principles (Arts. 5-10).

9. The Award in the case of Lake Lanoux between Spain and France
states the law which is relevant to the evaluation of Variant C, though for
various reasons that case must be distinguished from the case before the
Court. In the Lake Lanoux case, the Arbitral Tribunal considered the
question whether the French development scheme for Lake Lanoux
(involving the diversion of waters) required, for its execution, a prior
agreement between the two Governments, in the absence of which the
country proposing the scheme would not have freedom of action to
undertake the works (Reports of International Arbitral Awards (RIAA),
Vol. XII, p. 306, para. 10; International Law Reports (ILR), Vol. 24,
1957, p. 127, para. 10).

10. The Tribunal said:

“In effect, in order to appreciate in its essence the necessity for
prior agreement, one must envisage the hypothesis in which the
interested States cannot reach agreement. In such case, it must be
admitted that the State which is normally competent has lost its
tight to act alone as a result of the unconditional and arbitrary
opposition of another State. This amounts to admitting a ‘right of
assent’, a ‘right of veto’, which at the discretion of one State para-
lyses the exercise of the territorial jurisdiction of another.

That is why international practice prefers to resort to less extreme
solutions by confining itself to obliging the States to seek, by prelimi-
nary negotiations, terms for an agreement, without subordinating the
exercise of their competences to the conclusion of such an agreement.
Thus, one speaks, although often inaccurately, of the ‘obligation of
negotiating an agreement’. In reality, the engagements thus under-
taken by States take very diverse forms and have a scope which var-
ies according to the manner in whichythey are defined and according
to the procedures intended for their execution; but the reality of the
obligations thus undertaken is incontestable and sanctions can be
applied in the event, for example, of an unjustified breaking off of the
discussions, abnormal delays, disregard of the agreed procedures,
systematic refusals to take into consideration adverse proposals or
interests, and, more generally, in cases of violation of the rules of
good faith (Tacna-Arica Arbitration: Reports of International Arbi-
tral Awards, Vol. II, pp. 921 et seg.; Case of Railway Traffic between
Lithuania and Poland: Advisory Opinion, 1931, P.C.L.J., Series A/B,
No. 42, pp. 108 et seq.).” (RIAA, Vol. XII, p. 306, para. 11; ZLR,
Vol. 24, 1957, p. 128, para. 11; footnotes omitted.)

232
236 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. SKUBISZEWSKI)

Czechoslovakia has fulfilled its obligation to negotiate a revision of the
Treaty. But a revision is something different from the refusal to imple-
ment that Treaty. Faced with such a refusal on the part of Hungary
Czechoslovakia could act alone, without any prior consent by Hungary,
while respecting the latter’s right to an equitable and reasonable share of
the Danube’s waters. But in evaluating whether Czechoslovakia has
respected that right one must not forget that the said share has increased
in 1995, and that the water appropriated by Czechoslovakia and subse-
quently used by Slovakia does not serve Slovakia’s interests alone, but
also Hungary’s. The operation of Variant C improved navigation on the
Danube and enhanced flood protection.

11. In the Lake Lanoux case the Tribunal expressed its position on the
right of each riparian State to act unilaterally in the following terms:

“In fact, States are today perfectly conscious of the importance of
the conflicting interests brought into play by the industrial use of
international rivers, and of the necessity to reconcile them by mutual
concessions. The only way to arrive at such compromises of interests
is to conclude agreements on an increasingly comprehensive basis.
International practice reflects the conviction that States ought to
strive to conclude such agreements: there would thus appear to be
an obligation to accept in good faith all communications and con-
tracts which could, by a broad comparison of interests and by recip-
rocal good will, provide States with the best conditions for conclud-
ing agreements. .. .

But international practice does not so far permit more than the
following conclusion: the rule that States may utilize the hydraulic
power of international watercourses only on condition of a prior
agreement between the interested States cannot be established as a
custom, even less as a general principle of law. The history of the
formulation of the multilateral Convention signed at Geneva
on December 9, 1923, relative to the Development of Hydraulic
Power Affecting More than One State, is very characteristic in this
connection. The initial project was based on the obligatory and
paramount character of agreements whose purpose was to harness
the hydraulic forces of international watercourses. But this formula-
tion was rejected, and the Convention, in its final form, provides
(Article I) that ‘[it] in no way alters the freedom of each State, within
the framework of international law, to carry out on its territory all
operations for the development of hydraulic power which it desires’ ;
there is provided only an obligation upon the interested signatory
States to join in a common study of a development programme; the
execution of this programme is obligatory only for those States
which have formaily subscribed to it.” (RIAA, Vol. XII, p. 308,
para. 13; ZLR, Vol. 24, 1957, p. 129, para. 13: footnote omitted.)

233
237 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. SKUBISZEWSKI)

I think that the Court would agree that this is an exact statement of
general law. That law is applicable in the present case. Czechoslovakia
had the right to put the Gabéikovo complex into operation. It also had
the duty to respect Hungary’s right to an equitable and reasonable share
of the waters of the Danube.

12. In rejecting, in the Lake Lanoux case, the necessity of a prior
agreement between the interested States on the utilization of the hydrau-
lic power of international watercourses the Tribunal referred to the
“most general principles of international law” according to which:

“It is for each State to evaluate in a reasonable manner and in
good faith the situations and the rules which will involve it in con-
troversies; its evaluation may be in contradiction with that of another
State; in that case, should a dispute arise the Parties normally seek
to resolve it by negotiation or, alternatively, by submitting to the
authority of a third party; but one of them is never obliged to sus-
pend the exercise of its jurisdiction because of the dispute except
when it assumes an obligation to do so; by exercising its jurisdiction
it takes the risk of seeing its international responsibility called into
question, if it is established that it did not act within the limits of its
rights.” (RIAA, Vol. XII, p. 310, para. 16; ZLR, Vol. 24, 1957,
p. 132, para. 16.)

13. This seemed to be, mutatis mutandis, the position of Czechoslo-
vakia. It could act, but it had to respect certain rights of Hungary. In
the Lake Lanoux case, the Tribunal said that, carrying matters to
extremes, the requirement of prior agreement

“would imply either the general paralysis of the exercise of State
jurisdiction whenever there is a dispute, or the submission of all dis-
putes, of whatever nature, to the authority of a third party; interna-
tional practice does not support either the one or the other of these
consequences” (loc. cit.}.

14. Concerning the said possibility of a unilateral suspension of works
the Tribunal added:

“Further, in order for negotiations to proceed in a favourable
climate, the Parties must consent to suspend the full exercise of
their rights during the negotiations. It is normal that they should
enter into engagements to this effect. If these engagements were to
bind them unconditionally until the conclusion of an agreement, they
would, by signing them, lose the very right to negotiate; this cannot
be presumed.

It is important to keep these considerations in mind when drawing
legal conclusions from diplomatic correspondence.” (R/AA,
Vol. XIE, p. 311, para. 18; ZLR, Vol. 24, 1957, p. 134, para. 18.)

234
238 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. SKUBISZEWSKI)

15. Finally, it is worthwhile to note the following statement of the
Tribunal:

“France is entitled to exercise her rights; she cannot ignore
Spanish interests.

Spain is entitled to demand that her rights be respected and that
her interests be taken into consideration.

As a matter of form, the upstream State has, procedurally, a right
of initiative; it is not obliged to associate the downstream State in the
elaboration of its schemes. If, in the course of discussions, the down-
stream State submits schemes to it, the upstream State must examine
them, but it has the right to give preference to the solution contained
in its own scheme provided that it takes into consideration in a rea-
sonable manner the interests of the downstream State.” (RIAA,
Vol. XII, p. 316, para. 23; ILR, Vol. 24, 1957, p. 140, para. 23.)

I

16. In paragraph 72 of its Judgment the Court makes clear that it ts
aware of the serious problems with which Czechoslovakia was con-
fronted as a result of Hungary’s action. That is another reason for dis-
tinguishing between various elements of Variant C. Having said what it
did the Court should have made a step further and applied equity as part
of international law. It would then have arrived at a holding that would
have given more nuance to its decision.

17. In the case relating to the Diversion of Water from the Meuse
Judge Hudson observed:

“It would seem to be an important principle of equity that where
two parties have assumed an identical or a reciprocal obligation, one
party which is engaged in a continuing non-performance of that
obligation should not be permitted to take advantage of a similar
non-performance of that obligation by the other party.

The general principle is one of which an international tribunal
should make a very sparing application. It is certainly not to be
thought that a complete fulfilment of all its obligations under a
treaty must be proved as a condition precedent to a State’s appear-
ing before an international tribunal to seek an interpretation of that
treaty. Yet, in a proper case, and with scrupulous regard for the limi-
tations which are necessary, a tribunal bound by international law
ought not to shrink from applying a principle of such obvious fair-
ness.” (P.C.LJ., Series A/B, No. 70, Judgment, 1937, p. 77.)

18. The foregoing quotation does not mean that one may close one’s
eyes to the differences between the Diversion of Water from the Meuse
case and the present case. According to Judge Hudson the two locks (1.e.,
the one operated by the Netherlands and the one operated by Belgium)

235
239 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. SKUBISZEWSKI}

were in law and in fact in the same position. “This seems to call for an
application of the principle of equity stated above” (P.C.LJ., Series A/B,
No. 70, Judgment, 1937, p. 78). But the more complex facts in the present
case do not by themselves eliminate the relevance of the learned judge’s
opinion.

19. The impossible situation in which Hungarian action put Czecho-
slovakia speaks strongly in favour of the application of equitable prin-
ciples by the Court in evaluating Variant C. For “fe]quity as a legal con-
cept is a direct emanation of the idea of justice. . . . [T]he legal concept of
equity is a general principle directly applicable as law” (Continental Shelf
(Tunisia/Libyan Arab Jamahiriya), Judgment, 1CJ. Reports 1982,
p. 60, para. 71). The Court’s “decisions must by definition be just, and
therefore in that sense equitable” (North Sea Continental Shelf, Judg-
ment, 1 C.J. Reports 1969, pp. 48-49, para. 88). “[A]n equitable solution
derive[s] from the applicable law” (Fisheries Jurisdiction, Merits, Judg-
ment, I.C.J. Reports 1974, p. 33, para. 78; p. 202, para. 69). Both “the
result to be achieved and the means to be applied to reach the result”
must be equitable. “It is, however, the result which is predominant; the
principles are subordinate to the goal” (Continental Shelf (Tunisia/
Libyan Arab Jamahiriya}, Judgment, I.C.J. Reports 1982, p. 59,
para. 70).

20. In its resolution of 1961 on the utilization of non-maritime inter-
national waters the Institute of International Law has stated (Art. 3):

“If the States are in disagreement over the scope of their rights of
utilization [of the said waters], settlement will take place on the basis
of equity, taking particular account of their respective needs, as well
as of other pertinent circumstances.” (Annuaire de l'Institut de droit
international, 1961, Vol. II, p. 382.)

21. The degree to which Czechoslovakia has implemented the Treaty
has reached such proportions that it would be both unreasonable and
harmful to stop the completion of certain works and to postpone indefi-
nitely the operation of the bypass canal, the Gabéikovo hydroelectric
power plant, navigation locks and appurtenances thereto, in so far as
that operation was possible without Hungarian co-operation or partici-
pation. To find, as the Court does, that such operation is unlawful over-
looks the considerations of equity. At the same time Hungary’s right
under general international law to an equitable and reasonable sharing
of the waters of the Danube had to be preserved notwithstanding its
repudiation of the Project and the Treaty.

IV

22. À State that concluded a treaty with another State providing for
the execution of a project like Gabtikovo-Nagymaros cannot, when that
project is near completion, simply say that all should be cancelled and the

236
240 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. SKUBISZEWSKI)

only remaining problem is compensation. This is a situation where, espe-
cially under equitable principles, the solution must go beyond mere pecu-
niary compensation. The Court has found that the refusal by Hungary to
implement the Treaty was unlawful. By breaching the Treaty, Hungary
could not deprive Czechoslovakia and subsequently Slovakia of all the
benefits of the Treaty and reduce their rights to that of compensation.
The advanced stage of the work on the Project made some performance
imperative in order to avoid harm: Czechoslovakia and Slovakia had the
right to expect that certain parts of the Project would become operational.

23. Thus, pecuniary compensation could not, in the present case, wipe out
even some, not to speak of all, of the consequences of the abandonment
of the Project by Hungary. How could an indemnity compensate for the
absence of flood protection, improvement of navigation and production
of electricity? The attainment of these objectives of the 1977 Treaty was
legitimate not only under the Treaty but also under general law and
equity. The benefits could in no way be replaced and compensated by the
payment of a sum of money. Certain works had to be established and it
was vital that they be made operational. For the question here is not one
of damages for loss sustained, but the creation of a new system of use and
utilization of the water.

24. Once a court, whether international or municipal, has found that a
duty established by a rule of international law has been breached, the
subject to which the act is imputable must make adequate reparation.
The finding in point 2 D of the operative paragraph is the consequence of
the holdings in point 1. Absence of congruence between the vote on one
or more of the findings in point | and the vote on point 2 D should be
explained in order that any implication of an uncertainty regarding the
foregoing principle on reparation may be eliminated.

25. The formulation of the finding in point 1 € of the operative para-
graph does not correspond to the possibility of different evaluations con-
cerning the various elements of the “provisional solution”. There is
equally no reflection of that possibility in the formulation of the finding
in point 2 D. Indeed, the terms of that point made the position of those
judges who voted against point 1 C quite difficult. The same applies to
point 2 D when a judge does not agree with a// the findings in point lt,
though I think that there is a way out of this difficulty.

26. It is on the basis of the position taken in this dissenting opinion
that I have voted in favour of the finding in point 2 D. However, there is
a further reason which made it possible for me to accept that finding.
That reason is linked to the task of the Court under Article 2, para-
graph 2, of the Special Agreement and the ensuing negotiations of the

237
241 GABCIKOVO-NAGYMAROS PROJECT (DISS. OP. SKUBISZEWSKI}

Parties on the modalities of the execution of the Judgment (Art. 5,
para. 2). My understanding of point 2 D of the operative paragraph is
that the enforcement of responsibility and the obligation to compensate,
though elaborated upon by the Court in the part of the Judgment
devoted to Article 2, paragraph 2, of the Special Agreement (paras. 148-
151) need not be a primary factor in the negotiations on the future of the
Gabéikovo-Nagymaros Project. It should be noted that the said finding
refers to the issue of compensation in rather general terms. At the same
time the Court gives its support to what I would describe as the “zero
option” (para. 153 of the Judgment). In my view the underlying message
of point 2 D to the negotiating Governments is that, notwithstanding
their legal claims and counterclaims for compensation, they should seek
— and find — a common solution.

(Signed) Krzysztof SKUBISZEWSKI.

238
